The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1, 5-8, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niu et al. (U.S. Patent Application Publication 2014/0138832, hereinafter referred to as Niu). 
As to claim 1, Niu teaches 1. A physical vapor deposition (PVD) target, comprising: a backing plate; and a target plate coupled to the backing plate, the target plate comprising a sputtering source material and a dopant, with the proviso that the dopant is not impurities in the sputtering source material, the sputtering source material comprising a diffusion barrier material. [¶0023; Fig. 4A~E]
As to claim 5, Niu teaches 5. The PVD target of claim 1, wherein a concentration of the dopant in the sputtering source material is from is from about 0.025 parts per million (ppm) to about 0.04 ppm. [¶0023; Fig. 4A~E]
As to claim 6, Niu teaches 6. The PVD target of claim 1, wherein the sputtering source material has a purity of about 99.999% or greater. [¶0023; Fig. 4A~E]
As to claim 7, Niu teaches 7. The PVD target of claim 6, wherein the sputtering source material has a purity of about 99.9995%.[¶0023; Fig. 4A~E]
As to claim 8, Niu teaches 8. The PVD target of claim 1, wherein the backing plate comprises copper, aluminous, or a cooper alloy. [¶0023; Fig. 4A~E]
As to claim 19, Niu teaches 19. A method for forming a semiconductor device, comprising: forming a contact opening in a dielectric layer over a substrate; positioning the substrate into a physical vapor deposition (PVD) chamber facing a PVD target, wherein the PVD target comprises a target plate, the target plate comprising a sputtering source material and a dopant, with the proviso that the dopant is not impurities in the sputtering source material, the sputtering source material comprising a diffusion barrier material; and sputtering the PVD target to deposit a diffusion barrier layer on sidewall and bottom surfaces of the contact opening, wherein the diffusion barrier layer comprises the sputtering source material and the dopant. [¶0023; Fig. 4A~E]
As to claim 20, Niu teaches 20. The method of claim 19, further comprising deposing a conductive material layer on the diffusion barrier layer to fill the contact opening. [¶0023; Fig. 4A~E]
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


4.	Claim 9 rejected under 35 U.S.C. 103(a) as being unpatentable over Niu. 
As to claim 9, Niu may not teach 9. The PVD target of claim 1, further comprising an interlayer boding the target plate to the backing plate.
The Examiner takes official notice that It would have been obvious to one of ordinary skill in the art at the time the invention was made to have an interlayer boding the target plate to the backing plate as this is well known manufacturing method for a sputtering chamber.

5.	Claim 10-17 rejected under 35 U.S.C. 103(a) as being unpatentable over Xiao et al. (U.S. Patent Application Publication 2020/0335331, hereinafter referred to as Xiao) in view of Niu. 
As to claim 10, Xiao teaches 10. A physical vapor deposition (PVD) target, comprising: a backing plate; and a target plate coupled to the backing plate, the target plate comprising a first target component and a second target component adjacent to the back plate. [205a and 205b in Fig.1; ¶0031]
Xiao may not teach wherein the first target component comprises a sputtering source material and a dopant, and the second target component comprises a target base material.
Niu teaches this limitation [¶0023; Fig. 4A~E]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Xiao and Niu to “use sputtering targets doped with a dopant" in Xiao according to Niu, for the further advantage of “utilizing additional capability to perform additional processes such as deposition of doped diffusion barrier”. […The formation of the non-uniformly doped metal seed layer 124 may be accomplished using the process illustrated in FIGS. 4A-4E (not drawn to scale). In FIG. 4A, a metal layer 124(1) is deposited over the diffusion barrier layer 122. The metal layer 124(1) is preferably a pure copper layer. Alternatively, the metal layer 124(1) may be very lightly and uniformly doped (for example, with a dopant concentration of 0.5% or less). This metal layer 124(1) comprises an initial copper seed layer that is preferably deposited from a copper sputter target 400 in a substantially vertical direction (as shown by the dotted arrows) in a manner known to those skilled in the art. The sputter target 400 is preferably pure copper, but may be very lightly doped (for example, with a dopant concentration of 0.5% or less).…¶0023]
As to claim 11, Xiao and Niu teaches 11. The PVD target of claim 10, wherein the sputtering source material is the same as the target base material, but with a higher purity. [Niu ¶0023]
As to claim 12, Xiao and Niu teaches 12. The PVD target of claim 11, wherein the sputtering source material has a purity of about 99.9995%, and the target base material has a purity of about 99.999%. [Niu ¶0023]
As to claim 13, Xiao and Niu teaches 13. The PVD target of claim 10, wherein the sputtering source material is different from the target base material. [Niu ¶0023]
As to claim 14, Xiao and Niu teaches 14. The PVD target of claim 10, wherein the second target component comprises a plurality of second target components embedded in the first target component, the plurality of second target components being separated from each other. [Niu ¶0023]
As to claim 15, Xiao and Niu teaches 15. The PVD target of claim 14, where the plurality of second target components is separated from each other by a uniform distance. [Xiao Fig.1]
As to claim 16, Xiao and Niu teaches 16. The PVD target of claim 10, wherein the target plate further comprises a third target component between the second target component and the plating plate, wherein the third target component comprises another target base material different from the target base material in the second target component. [Xiao ¶0041]
As to claim 17, Xiao and Niu may not teach 17. The PVD target of claim 10, wherein the sputtering source material comprises titanium or tantalum.
The Examiner takes official notice that It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the sputtering source material comprises titanium or tantalum as this is well known materials for a diffusion barrier.
6.	Claim 18 rejected under 35 U.S.C. 103(a) as being unpatentable over Xiao in view of Niu further in view of Roberts et al. (U.S. Patent Application Publication 2017/0148739, hereinafter referred to as Roberts) 
As to claim 18, Xiao and Niu may not teach 18. The PVD target of claim 10, wherein the dopant comprises nickel. 
Roberts teaches this limitation [¶0059]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Xiao and Niu and Niu to “use sputtering targets doped with nickel" in Xiao and Niu according to Niu, for the further advantage of “incorporating known dopants such as nickel in forming a doped diffusion barrier”. […Example 9 may include the apparatus of any of Examples 1-4, wherein the diffusion barrier comprises a metal doped with one or more of boron (B), silicon (Si), germanium (Ge), tin (Sn), nitrogen (N), phosphorous (P), sulfur (S), selenium (Se), tellurium (Te), tungsten (W), nickel (Ni), rhenium (Re), tin (Sn), zinc (Zn), manganese (Mn), rhodium (Rh), ruthenium (Ru), chromium (Cr), platinum (Pt), osmium (Os), or iridium (Ir)…¶0059]
Allowable Subject Matter
Claim 2~4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
2.	Claims 2~4 recite the limitation regarding the dopant distribution in the sputtering source materials. 
None of the prior art teaches or suggests the above cited limitation in combination with other limitations in the claims, respectively.

Conclusion
Claims 1, 5-20 are rejected as explained above.
Claims 2-4 are objected to as explained above.
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is (571) 270-5800.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-24292429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAEHWAN OH/
Primary Examiner, Art Unit 2816